Citation Nr: 1742015	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to January 1960.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision from the RO in Winston Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 4, 2015, the Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of not worse than Level IV in the right ear and Level VIII in the left ear.  

2.  From May 4, 2015 to March 18, 2016, the Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of not worse than Level VIII in the right ear and Level VIII in the left ear.  

3.  From March 19, 2016, the Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of not worse than Level III in the right ear and Level VII in the left ear.  
 

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for bilateral hearing loss prior to May 4, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016). 

2.  The criteria for a disability rating of 50 percent, but not higher, for bilateral hearing loss from May 4, 2015 to March 18, 2016 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016). 

3.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss from March 19, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his service-connected bilateral hearing loss disability rating should be increased. On his substantive appeal (VA Form 9) to the Board he wrote, "VA rating scheme for hearing loss is inherently incapable of adequate explanation or providing a rational basis for decisions." 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The RO received the Veteran's claim for a rating in excess of 20 percent for bilateral hearing loss in September 2014.  

Audiometric Examinations 

In this case, the Veteran's VA treatment records show an October 2014 visit to the VA hearing clinic stating that his hearing aids were not working properly. The hearing aids were cleaned and there were no other adjustments made. 

A January 2015 VA examination for hearing loss and tinnitus, and the examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints to determine if his hearing loss warrants an increase in his disability rating. 

On the authorized audiological evaluation in January 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
55
60
LEFT
60
65
70
60
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 48 percent in the left ear. The Veteran reported to the examiner that he had hearing difficulty and was issued binaural custom hearing aids by the VA which he uses regularly.

On May 4, 2015, the Veteran underwent a hearing evaluation by a private audiologist.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
75
70
LEFT
65
65
70
70
70

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 44 percent in the left ear. In terms of functional impairment, the examiner noted the Veteran's reports of noise exposure during active service and that the Veteran used hearing aids but did not address how hearing loss impacted ordinary conditions of the Veteran's daily life including work.  

A March 2016 VA examination for hearing loss and tinnitus and reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints to determine if his hearing loss warrants an increase in his disability rating.

On the authorized audiological evaluation on March 19, 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
70
LEFT
60
65
65
55
65

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 56 percent in the left ear. The Veteran reported he has difficulty hearing and understanding especially in a crowd. 

Analysis

The Veteran was afforded a VA examination in January 2015.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 40, 60, 55 and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 54 decibels; in the left ear  65, 70, 60 and 70, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 66 decibels.  Speech recognition testing was 76 percent in the right ear and 48 percent in the left ear.  

The audiometric findings combine for a Roman numeral IV for the right ear and Roman numeral VIII for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  However, the criteria for exceptional pattern of hearing loss in the left ear was met as all puretone thresholds were 55 decibels or greater, but the use of Table VIa provides for a Level of V in the left ear that is less favorable to the Veteran.  38 C.F.R. § 4.86.  These two roman numerals from Table VI combine for a 20 percent disability rating but no higher in Table VII. Id.  

The Veteran was afforded a private examination in May 2015.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 60, 70, 75, and 70 at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 69 decibels; in the left ear 65, 70, 60 and 70, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 69 decibels.  Speech recognition testing was 56 percent in the right ear and 44 percent in the left ear.  

The audiometric findings combine for a Roman numeral VIII for the right ear and Roman numeral VIII for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  There was an exceptional pattern of hearing loss in both ears, but the application of Table VIa was less favorable.  38 C.F.R. § 4.86.  These two roman numerals combine for a 50 percent disability rating but no higher in Table VII. Id.  

The Veteran was afforded a VA examination in March 2016.  His pure tone threshold levels, in decibels, were recorded as follows: in the right ear, 50, 60, 60, 70, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 60 decibels; in the left ear 65, 65, 55 and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 63 decibels.  Speech recognition testing was 86 percent in the right ear and 56 percent in the left ear.  

The audiometric findings combine for a Roman numeral III for the right ear and Roman numeral VII for the left ear, per Table VI.  Again, an exceptional pattern of hearing loss was shown in the left ear, but the application of Table Via is less favorable.  See 38 C.F.R. § 4.85, 4.86.  These two roman numerals combine for a 20 percent disability rating under VA regulations in Table VII.  Id.

The Board acknowledges that the record of audiometric testing and the resulting levels of impairment and associated compensation are variable and may be inconsistent with the Veteran's subjective sensation of the worsening of hearing loss.  Although the private audiologist did not comment on the impact of the hearing loss on daily activities, the Board cannot reject these findings or those of the VA examiners on any substantive basis. 

Therefore, resolving all doubt in favor of the Veteran, the Board finds that the pattern of his bilateral hearing loss produces a disability rating of 20 percent, but no higher, prior to May 4, 2016; a rating of 50 percent, but not higher, from May 4, 2015 to March 18, 2016; and 20 percent, but no higher, from March 19, 2016 using the rating schedule and analysis above.  The Board also acknowledges the complexity of the hearing loss tables and their sensitivity to speech discrimination scores, however, VA regulations guide all disability increase rating analyses. 

Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's service-connected bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The RO provided timely and adequate notice in November 2014. 

The RO has obtained pertinent medical records including the VA outpatient treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations for the Veteran's service-connected bilateral hearing loss disability rating claims. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has challenged the testing procedure and methodology of the regulations cited above for the determination of the level of hearing impairment and associated level of compensation. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295  (April 12, 1994). Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






	(CONTINUED ON NEXT PAGE)

ORDER

An increase in bilateral hearing loss in excess of 20 percent prior to May 4, 2015  is denied.

An increase in bilateral hearing loss in excess of 50 percent from May 4, 2015 to March 18m, 2016 is granted.

An increase in bilateral hearing loss in excess of 20 percent from March 19, 2016 is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


